                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. CV 19-1016-DOC                                                          Date: August 14, 2019

Title: IN RE IVAN RENE MOORE, DEBTOR


PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge

               Deborah Lewman                                                None
               Courtroom Clerk                                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                 ATTORNEYS PRESENT FOR DEFENDANT:
          None Present                                      None Present

PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE WHY THIS CASE
                           SHOULD NOT BE DISMISSED FOR LACK OF
                           PROSECUTION


        On July 9, 2019 the Court issued a Notice Re Bankruptcy Record Complete (dkt. #13).
Appellant was ordered to file his opening brief no later than August 8, 2019. To date, and
despite the expiration of designated time within which to do so, the Appellant has not filed an
opening brief.

       Accordingly, Appellant is hereby ordered to show cause in writing, on or before August
23, 2019 why this appeal should not be dismissed for lack of prosecution and failure to comply
with the Court’s order. Failure of Appellant to make an adequate and/or timely response to this
Order will result in the dismissal of the appeal.




cc Bankruptcy Court and BAP

                                                                                             :          00
                                                     Initials of Clerk           djl




CV (10/08)                          CIVIL MINUTES - GENERAL                                      Page 1 of 1
